Citation Nr: 1631433	
Decision Date: 08/08/16    Archive Date: 08/12/16

DOCKET NO.  14-02 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for Type II diabetes mellitus and, if so, whether service connection is warranted.  

2.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for hypertension and, if so, whether service connection is warranted.  

3.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for an eye disorder claimed as the result of an undiagnosed illness and, if so, whether service connection is warranted.  

4.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a sleep disorder claimed as the result of an undiagnosed illness and, if so, whether service connection is warranted.  

5.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for hearing loss and, if so, whether service connection is warranted.  

6.  Entitlement to service connection for a right frontal bone disorder to include hyperostosis, exostosis, and meningioma.  

7.  Entitlement to service connection for a recurrent nasal disorder to include a broken nose.  

8.  Entitlement to service connection for a recurrent temporomandibular joint (TMJ) disorder.  

9.  Entitlement to service connection for recurrent facial trauma residuals.  

10.  Entitlement to service connection for a recurrent skin disorder of the face to include skin cancer claimed as the result of exposure to asbestos and Persian Gulf War environmental hazards.  

11.  Entitlement to service connection for a recurrent cervical spine disorder to include neck pain.  

12.  Entitlement to service connection for a recurrent right pubic bone disorder to include a superior ramus disorder.  

13.  Entitlement to service connection for a recurrent right leg disorder.  

14.  Entitlement to service connection for a recurrent left leg disorder to include wound residuals.  

15.  Entitlement to service connection for a right foot disorder to include bone spurs.  

16.  Entitlement to service connection for a left foot disorder to include bone spurs.  

17.  Entitlement to service connection for recurrent cold injury residuals of the feet.  

18.  Entitlement to service connection for a recurrent skin disorder of the feet to include a fungal disorder.  

19.  Entitlement to service connection for a recurrent right first (big) toe disorder to include fracture residuals.  

20.  Entitlement to service connection for a recurrent left first (big) toe disorder to include fracture residuals.  

21.  Entitlement to service connection for peripheral neuropathy of the upper extremities to include diabetic peripheral neuropathy.  

22.  Entitlement to service connection for peripheral neuropathy of the lower extremities to include diabetic peripheral neuropathy.  

23.  Entitlement to service connection for diabetic retinopathy.  

24.  Entitlement to service connection for recurrent microalbuminia.  

25.  Entitlement to service connection for a recurrent kidney disorder to include kidney stones and infection residuals.  

26.  Entitlement to service connection for a recurrent liver disorder to include a fatty liver.  

27.  Entitlement to service connection for an adrenal gland disorder to include tumors claimed as the result of exposure to Persian Gulf War environmental hazards.  

28.  Entitlement to service connection for recurrent hyperlipidemia.  

29.  Entitlement to service connection for erectile dysfunction.  

30.  Entitlement to service connection for a recurrent dental disorder to include trauma residuals and gum disease.  

31.  Entitlement to service connection for dental trauma residuals and gum disease for dental treatment purposes only.  

32.  Entitlement to an initial disability evaluation in excess of 70 percent for the Veteran's posttraumatic stress disorder (PTSD) with depression.  

33.  Entitlement to a disability evaluation in excess of 40 percent for the Veteran's prostatitis.  

34.  Entitlement to a disability evaluation in excess of 30 percent for the Veteran's migraine.  

35.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's lumbar spine arthritis.  

36.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's right knee degenerative changes with limitation of extension.  

37.  Entitlement to a compensable disability evaluation for the Veteran's right knee degenerative changes with instability.  

38.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's left knee degenerative changes with limitation of extension.  

39.  Entitlement to a compensable disability evaluation for the Veteran's left knee degenerative changes with instability.  

40.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's right ankle arthritis.  
41.  Entitlement to a compensable disability evaluation for the Veteran's neck epidermoid cyst residuals.  

42.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	J. Worman, Attorney


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from November 1973 to October 1993.  The Veteran served in Southwest Asia.  

In October 2010, the Nashville, Tennessee, Regional Office (RO) denied service connection for dental trauma and gum disease for dental treatment purposes.  In October 2011, the Veteran submitted a notice of disagreement (NOD).  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2011 RO rating decision which, in pertinent part, increased the disability evaluation for the Veteran's prostatitis from noncompensable to 40 percent; recharacterized his service-connected headache disorder as migraine; increased the evaluation for that disability from noncompensable to 30 percent; recharacterized his service-connected post-operative right ankle fracture residuals as right ankle arthritis; increased the evaluation for that disability from noncompensable to 10 percent; effectuated those awards as of August 18, 2010; determined that new and material evidence had not been received to reopen the Veteran's claims of entitlement to service connection for chronic reflux esophagitis with associated Barrett's esophagus and indigestion, Type II diabetes mellitus, hypertension, an eye disorder claimed as the result of an undiagnosed illness, a sleep disorder claimed as the result of an undiagnosed illness, and hearing loss; denied service connection for PTSD, right frontal bone hyperostosis, exostosis, and meningioma, facial trauma residuals, a broken nose, a TMJ disorder, a "rare skin cancer of the face" claimed as the result of asbestos and Persian Gulf War exposure, neck pain, right pubic bone/superior ramus injury residuals, a bilateral leg disorder, bone spurs of the feet, cold injury residuals of the feet, fungus of the feet, broken big toes, diabetic peripheral neuropathy of the upper extremities and lower extremities, diabetic retinopathy, microalbuminuria, a kidney disorder, kidney stones, erectile dysfunction, a fatty liver, adrenal gland tumors claimed as the result of Persian Gulf War exposure, hyperlipidemia, and a dental disorder to include dental trauma residuals and gum disease, and recharacterized the Veteran's low back disorder as lumbar spine arthritis; denied an increased evaluation for that disability; and denied increased evaluations for his right knee degenerative changes, left knee degenerative changes; and neck epidermoid cyst residuals.  In January 2012, the Veteran submitted a NOD with the October 2011 rating decision.  

In February 2012, the RO, in pertinent part, granted service connection for PTSD with depression; assigned a 70 percent evaluation for that disability; effectuated the award as of September 14, 2010; recharacterized the Veteran's right knee disorder as right knee degenerative changes with limitation of extension evaluated as 10 percent disabling and right knee degenerative changes with instability evaluated as noncompensable; recharacterized the Veteran's left knee disorder as left knee degenerative changes with limitation of extension evaluated as 10 percent disabling and left knee degenerative changes with instability evaluated as noncompensable; effectuated those awards as of January 25, 2012; and denied entitlement to a TDIU.  In March 2012, the Veteran submitted a NOD with the initial evaluation of his PTSD; the evaluations of his right knee and left knee disorders; and the denial of a TDIU.  

In July 2012, the RO denied service connection for sleep apnea.  In December 2013, the RO tacitly determined that new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for chronic reflux esophagitis with associated Barrett's esophagus and indigestion; granted service connection for gastroesophageal reflux disease (GERD) with Barrett's esophagus; assigned a noncompensable evaluation for that disability; and effectuated the award as of September 14, 2010.  

In December 2013, the RO determined that new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for a sleep disorder.  In December 2013, the RO issued a statement of the case (SOC) to the Veteran which addressed the issues of whether new and material evidence had been received to reopen the Veteran's claims of entitlement to service connection for Type II diabetes mellitus, hypertension, an eye disorder, and hearing loss; service connection for a sleep disorder, right frontal bone hyperostosis, exostosis, and meningioma, a broken nose, a TMJ disorder, facial trauma residuals, a "rare skin cancer of the face" claimed as the result of asbestos and environmental hazards in the Gulf War, neck pain, right pubic bone/superior ramus injury residuals, a bilateral leg disorder, bone spurs of the feet, cold injury residuals of the feet, fungus of the feet, broken big toes, diabetic peripheral neuropathy of the upper extremities and the lower extremities, diabetic retinopathy, microalbuminuria, a kidney disorder, kidney stones, erectile dysfunction, a fatty liver, adrenal gland tumors claimed as the result of environmental hazards in the Gulf War, hyperlipidemia, and a dental disorder to include dental trauma residuals and gum disease; the evaluations of the Veteran's PTSD with depression, prostatitis, migraine, right knee degenerative changes, left knee degenerative changes, and right ankle arthritis; and a TDIU.  In January 2014, the Veteran submitted an Appeal to the Board (VA Form 9).  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

As to the issues of whether new and material evidence has been received to reopen the Veteran's claims of entitlement to service connection for Type II diabetes mellitus, hypertension, an eye disorder claimed as the result of an undiagnosed illness, a sleep disorder claimed as the result of an undiagnosed illness, and hearing loss, the Board is required to consider the question of whether new and material evidence has been received to reopen the Veteran's claims without regard to the RO's determination in order to establish the Board's jurisdiction to address the underlying claims and to adjudicate the claims on a de novo basis.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The Board has reframed the issues on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

In his September 2010 Veteran's Supplemental Claim for Compensation (VA Form 21-526b), the Veteran advanced claims for service connection for lumbar spine degenerative disc disease, sciatica and aldosteronism.  In September 2010, the Veteran advanced informal claims for a broken "tailbone" and recurrent asbestos exposure residuals.  In October 2010, the Veteran advanced an informal claim for recurrent ionizing radiation exposure residuals.  The issues of service connection for a lumbar spine disorder to include degenerative disc disease and sciatica, a coccygeal disorder to include fracture residuals and a broken "tailbone," aldosteronism, recurrent asbestos exposure residuals, and recurrent ionizing radiation exposure residuals have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them.  The issues are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

The issues of service connection for Type II diabetes mellitus, hypertension, an acquired eye disorder, a recurrent sleep disorder, hearing loss, a right frontal bone disorder, a nasal disorder, a TMJ disorder, facial trauma residuals, a skin disorder of the face, a cervical spine disorder, a right pubic bone disorder, a right leg disorder, a left leg disorder, a right foot disorder, a left foot disorder, recurrent cold injury residuals of the feet, a skin disorder of the feet, a right first (big) toe disorder, a left first (big) toe disorder, peripheral neuropathy of the upper extremities, peripheral neuropathy of the lower extremities, microalbuminia, a kidney disorder , a liver disorder, an adrenal gland disorder, hyperlipidemia, erectile dysfunction and a dental disorder; service connection for dental trauma residuals and gum disease for dental treatment purposes only; and the evaluations of the Veteran's PTSD with depression, prostatitis, migraine, lumbar spine arthritis,  right knee degenerative changes, left knee degenerative changes, right ankle arthritis, and neck epidermoid cyst residuals are REMANDED to the AOJ.  VA will notify the Veteran if further action is required.  


FINDINGS OF FACT

1.  In January 2002, the RO denied service connection for Type II diabetes mellitus.  The Veteran was informed in writing of the adverse determination and his appellate rights in January 2002.  The Veteran did not subsequently submit a timely NOD with the decision.  

2.  The January 2002 rating decision denying service connection for Type II diabetes mellitus is final.  

3.  The additional documentation submitted since the January 2002 rating decision denying service connection for Type II diabetes mellitus is new and material and raises a reasonable possibility of substantiating the Veteran's claim.  

4.  In January 2002, the RO denied service connection for hypertension.  The Veteran was informed in writing of the adverse determination and his appellate rights in January 2002.  The Veteran did not subsequently submit a timely NOD with the decision.  

5.  The January 2002 rating decision denying service connection for hypertension is final.  

6.  The additional documentation submitted since the January 2002 rating decision denying service connection for hypertension is new and material and raises a reasonable possibility of substantiating the Veteran's claim.  

7.  In November 1997, the RO denied service connection for an eye disorder claimed as the result of an undiagnosed illness.  The Veteran was informed in writing of the adverse determination and his appellate rights in November 1997.  The Veteran did not subsequently submit a timely NOD with the decision.  

8.  The November 1997 rating decision denying service connection for an eye disorder claimed as the result of an undiagnosed illness is final.  

9.  The additional documentation submitted since the November 1997 rating decision denying service connection for an eye disorder claimed as the result of an undiagnosed illness is new and material and raises a reasonable possibility of substantiating the Veteran's claim.  

10.  In November 1997, the RO denied service connection for a sleep disorder claimed as the result of an undiagnosed illness.  The Veteran was informed in writing of the adverse determination and his appellate rights in November 1997.  The Veteran did not subsequently submit a timely NOD with the decision.  

11.  The November 1997 rating decision denying service connection for a sleep disorder claimed as the result of an undiagnosed illness is final.  

12.  The additional documentation submitted since the November 1997 rating decision denying service connection for a sleep disorder claimed as the result of an undiagnosed illness is new and material and raises a reasonable possibility of substantiating the Veteran's claim.  

13.  In February 1994, the RO denied service connection for hearing loss.  The Veteran was informed in writing of the adverse determination and his appellate rights in February 1994.  The Veteran did not subsequently submit a timely NOD with the decision.  

14.  The February 1994 rating decision denying service connection for hearing loss is final.  

15.  The additional documentation submitted since the February 1994 rating decision denying service connection for hearing loss is new and material and raises a reasonable possibility of substantiating the Veteran's claim.  

16.  Service connection is currently in effect for PTSD with depression evaluated as 70 percent disabling, prostatitis evaluated as 40 percent disabling, migraine evaluated as 30 percent disabling, lumbar spine degenerative joint disease evaluated as 10 percent disabling, right knee degenerative arthritis with limitation of extension evaluated as 10 percent disabling, right knee degenerative arthritis with instability evaluated as noncompensable, left knee degenerative arthritis with limitation of extension evaluated as 10 percent disabling, left knee degenerative arthritis with instability evaluated as noncompensable, right ankle arthritis evaluated as 10 percent disabling, neck epidermoid cyst residuals evaluated as noncompensable, and GERD with Barrett's esophagus evaluated as noncompensable.  The Veteran has a combined 90 percent rating.  

17.  The Veteran's service-connected disabilities of such severity as to preclude him from securing and following substantially gainful employment consistent with his education and work experience.  


CONCLUSIONS OF LAW

1.  The January 2002 rating decision denying service connection for Type II diabetes mellitus is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).  
2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a Type II diabetes mellitus has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2015).  

3.  The January 2002 rating decision denying service connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).  

4.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for hypertension has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2015).  

5.  The November 1997 rating decision denying service connection for an eye disorder claimed as the result of an undiagnosed illness is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).  

6.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for an eye disorder claimed as the result of an undiagnosed illness has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2015).  

7.  The November 1997 rating decision denying service connection for a sleep disorder claimed as the result of an undiagnosed illness is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).  

8.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a sleep disorder claimed as the result of an undiagnosed illness has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2015).  

9.  The February 1994 rating decision denying service connection for hearing loss is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).  

10.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for hearing loss has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2015).  

11.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 3.340, 3.341, 4.16 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103, must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate his claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  In this decision, the Board reopens and remands the issues of service connection for Type II diabetes mellitus, hypertension, an acquired eye disorder, a recurrent sleep disorder, and hearing loss to the RO for additional action and grants a TDIU.  Therefore, no discussion of VA's duties to notify and to assist is necessary as to those issues.  


II.  Application to Reopen

Generally, absent the filing of an NOD within one year of the date of mailing of the notification of the initial review and determination of a Veteran's claim and the subsequent filing of a timely substantive appeal, a rating determination is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error (CUE).  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2015).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The provisions of 38 C.F.R. § 3.156(a) create a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010); Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  

A.  Type II Diabetes Mellitus

In January 2002, the RO denied service connection for Type II diabetes mellitus "since this condition neither occurred in nor was caused by service" and "in the absence of evidence of a diagnosis of diabetes in service, within one year of discharge from military service or the Veteran having served in Vietnam."  The Veteran was informed in writing of the adverse determination and his appellate rights in January 2002.  The Veteran did not submit a NOD with the decision.  

The evidence upon which the January 2002 rating decision denying service connection was formulated may be briefly summarized.  The Veteran's service treatment records make no reference to diabetes mellitus.  The Veteran's January 2001 informal claim for service connection advanced that he had been diagnosed with Type II diabetes mellitus in October 2000.  An August 2001 treatment record from Blanchfield Army Hospital indicates that the Veteran was being treated for diabetes mellitus.  
New and material evidence pertaining to the issue of service connection for Type II diabetes mellitus was not received by VA or constructively in its possession within one year of written notice to the Veteran of the January 2002 rating decision.  Therefore, that decision became final.  38 C.F.R. § 3.156(b).  

The additional documentation received since the January 2002 rating decision includes VA examination and clinical documentation, clinical documentation from Blanchfield Army Community Hospital, private clinical documentation, and written statements from the Veteran, the Veteran's spouse, and other individuals.  An August 2010 treatment record from Blanchfield Army Community Hospital notes that the Veteran was initially diagnosed with Type II diabetes mellitus in 2002.  In a September 2010 written statement, the Veteran advanced that he incurred Type II diabetes mellitus "related to [the] Gulf War and chemical agents, medications, nerve agents, environmental chemicals, shower water, food, drinking water, winds, dust storms, [and] combat."  

The clinical documentation from Blanchfield Army Community Hospital and the Veteran's September 2010 written statement advance that the Veteran was exposed to toxins while in Southwest Asia and subsequently developed Type II diabetes mellitus as the result of such exposure.  The Board finds that the additional evidence is of such significance that it raises a reasonable possibility of substantiating the Veteran's claim for service connection when considered with the previous evidence of record.  As new and material evidence has been received, the Veteran's claim of entitlement to service connection for Type II diabetes mellitus is reopened.  

B.  Hypertension

In January 2002, the RO denied service connection for hypertension "since this condition neither occurred in nor was caused by service" and "in the absence of evidence of a diagnosis of hypertension in service or within one year of discharge from military service."  The Veteran was informed in writing of the adverse determination and his appellate rights in January 2002.  The Veteran did not submit a NOD with the decision.  
The evidence upon which the January 2002 rating decision denying service connection was formulated may be briefly summarized.  The Veteran's service treatment records indicate that he was seen for elevated blood pressure.  A May 1993 individual sick slip indicates that he was seen in an emergency room for chest pain, dizziness and blood pressure.  The report of the Veteran's August 1993 physical examination for service separation indicates that the Veteran presented a history of "high or low blood pressure" and "elevated BP readings in the past."  On examination, the Veteran exhibited a blood pressure reading of 132/80.  A March 1996 VA treatment record states that the Veteran exhibited a blood pressure reading of 142/90.  The September 1996 written statement from the Veteran's spouse conveys that the Veteran had high blood pressure in 1993.  A December 1996 written statement from M. W. indicates that her now-deceased husband had taken the Veteran's blood pressure in December 1992; found it to be 142/100 at that time; and the Veteran subsequently went to the emergency room at Fort Campbell.  The Veteran's January 2001 informal claim for service connection advances that he had high blood pressure.  Private clinical documentation received in July 2001 states that the Veteran exhibited blood pressure readings of 130/90 in November 1993, January 1995, and March 1995 and of 120/90 in October 1995.  A September 2000 VA treatment record states that the Veteran was being treated for hypertension.  

New and material evidence pertaining to the issue of service connection for hypertension was not received by VA or constructively in its possession within one year of written notice to the Veteran of the January 2002 rating decision.  Therefore, that decision became final.  38 C.F.R. § 3.156(b).  

The additional documentation received since the January 2002 rating decision includes VA examination and clinical documentation, clinical documentation from Blanchfield Army Community Hospital, private clinical documentation, and written statements from the Veteran, the Veteran's spouse, and other individuals.  The Veteran's September 2010 informal claim advances that "hypertension - chronic and progressive it's been treated by (sic) 17 years, VA, U.S. Army hospital - during which time I also had uncontrolled BP due to 'hyperadrenalism.'"  

The Veteran's September 2010 written statement is of such significance that it raises a reasonable possibility of substantiating the Veteran's claim for service connection when considered with the previous evidence of record.  As new and material evidence has been received, the Veteran's claim of entitlement to service connection for hypertension is reopened.  

C.  Eye Disorder

In June 1994, the RO denied service connection for an eye disorder as "an eye condition is not shown to exist by the available medical evidence."  The Veteran was not subsequently informed in writing of the adverse determination and his appellate rights.  

In November 1997, the RO again denied service connection for an eye disorder claimed as the result of an undiagnosed illness as "[n]o objective medical evidence of a chrome undiagnosed illness involving eyes or vision subject to service connection was shown in the service medical records or any other medical evidence reviewed" and the "Veteran's history of presbyopia is considered a congenital or developmental defect which is unrelated to military service and not subject to service connection."  The Veteran was informed in writing of the adverse determination and his appellate rights in November 1997.  In April 1999, the Veteran submitted a NOD with the adverse decision.  In April 1999, the RO determined that the Veteran's NOD was untimely.  The Veteran was informed in writing of the adverse determination and his appellate rights in April 1999.   The Veteran did not subsequently submit a NOD with the decision and it became final.  

The evidence upon which the November 1997 rating decision denying service connection was formulated may be briefly summarized.  The Veteran's service treatment records make no reference to an acquired eye disorder.  The report of a January 1994 VA vision evaluation conveys that the Veteran complained of decreased night vision and photophobia of 20 years' duration.  He presented a history of presbyopia.  The Veteran was diagnosed with "increased cup to disc ratio in both eyes, possibly representing a normal variation."  The report of a March 1994 VA vision examination states that the Veteran exhibited bilateral corrected visual acuity of 20/25.  The Veteran was diagnosed with "normal Humphrey visual filed 30-2 in both eyes."  

New and material evidence pertaining to the issue of service connection for an eye disorder was not received by VA or constructively in its possession within one year of written notice to the Veteran of the November 1997 rating decision.  Therefore, that decision became final.  38 C.F.R. § 3.156(b).  

The additional documentation received since the November 1997 rating decision includes VA examination and clinical documentation, clinical documentation from Blanchfield Army Community Hospital, private clinical documentation, and written statements from the Veteran, the Veteran's spouse, and other individuals.  Clinical documentation dated in January 2010 and September 2010 from Blanchfield Army Community Hospital notes that the Veteran has been diagnosed with a "senile cataract" and diabetic retinopathy.  In a September 2010 written statement, the Veteran advanced that he incurred retinopathy "related to [the] Gulf War and chemical agents, medications, nerve agents, environmental chemicals, shower water, food, drinking water, winds, dust storms, [and] combat."  

The clinical documentation from Blanchfield Army Community Hospital and the Veteran's September 2010 written statement advance that the Veteran sustained an acquired eye disorder including a cataract due to adverse environmental factors including dust storms and toxins while in Southwest Asia.  The additional evidence is of such significance that it raises a reasonable possibility of substantiating the Veteran's claim for service connection when considered with the previous evidence of record.  As new and material evidence has been received, the Veteran's claim of entitlement to service connection for an eye disorder claimed as the result of an undiagnosed illness is reopened.  

D.  Sleep Disorder 

In November 1997, the RO denied service connection for a sleep disorder claimed as the result of an undiagnosed illness as "[n]o objective medical evidence of a chronic undiagnosed illness involving sleep disorder subject to service connection was shown in the service medical records or any other medical evidence reviewed."  The Veteran was informed in writing of the adverse determination and his appellate rights in November 1997.  In April 1999, the Veteran submitted a NOD with the adverse decision.  In April 1999, the RO determined that the Veteran's NOD was untimely.  The Veteran was informed in writing of the adverse determination and his appellate rights in April 1999.   The Veteran did not subsequently submit a NOD with the decision and it became final.  

The evidence upon which the November 1997 rating decision denying service connection was formulated may be briefly summarized.  The Veteran's service treatment records make no reference to a recurrent sleep disorder.  A September 1996 written statement from the Veteran's spouse conveys that the Veteran experienced "trouble sleeping when he returned from the Persian Gulf War."  The report of an August 1997 VA psychiatric examination states that the Veteran complained of changes in his sleep.  No diagnosis was advanced.  

New and material evidence pertaining to the issue of service connection for a sleep disorder was not received by VA or constructively in its possession within one year of written notice to the Veteran of the November 1997 rating decision.  Therefore, that decision became final.  38 C.F.R. § 3.156(b).  

The additional documentation received since the November 1997 rating decision includes VA examination and clinical documentation, clinical documentation from Blanchfield Army Community Hospital, private clinical documentation, and written statements from the Veteran, the Veteran's spouse, and others.  The report of a January 2012 VA psychiatric examination relates that the Veteran presented a history of "difficulty falling or staying asleep."  On examination, the Veteran was found to exhibit chronic sleep impairment.  An April 2012 treatment record from J. Kadakia, M.D., states that the Veteran complained of severe snoring and "never sleep[ing]."  An assessment of obstructive sleep apnea (OSA) was advanced.  An April 2012 written statement from the Veteran's wife states that the Veteran "has had sleep apnea since the beginning of our marriage."  

The January 2012 VA psychiatric examination report, the clinical documentation from Dr. Kadakia, and the April 2012 written statement from the Veteran's wife are of such significance that they raise a reasonable possibility of substantiating the Veteran's claim for service connection when considered with the previous evidence of record.  As new and material evidence has been received, the Veteran's claim of entitlement to service connection for a sleep disorder claimed as the result of an undiagnosed illness is reopened.  

E.  Hearing Loss

In February 1994, the RO denied service connection for hearing loss as "hearing loss is not shown by the available medical evidence."  The Veteran was informed in writing of the adverse determination and his appellate rights in February 1994.  The Veteran did not submit a NOD with the decision.  

The evidence upon which the February 1994 rating decision denying service connection was formulated may be briefly summarized.  The Veteran's service treatment records make no reference to recurrent hearing loss.  In his November 1993 Veteran's Application for Compensation or Pension (VA Form 21-526), the Veteran indicated that he experienced hearing loss "1973- present."  The report of a January 1993 VA audiological examination conveys that the Veteran "did not report any difficulty hearing, but does note that his wife thinks he may have some hearing loss."  On audiological evaluation, the Veteran exhibited, pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
-5
5
25
LEFT
10
10
-5
0
5

Speech audiometry revealed bilateral speech recognition ability of 98 percent.  The Veteran's hearing was determined to be within normal limits for rating purposes.  The report of a December 1993 VA "audio-ear disease" examination relates that the Veteran exhibited a large amount of cerumen in both ears and a "review of his audiogram shows an essentially normal hearing with a very small high frequency hearing loss in the right ear only."  An impression of "very early mild Meniere's disease" was advanced.  

New and material evidence pertaining to the issue of service connection for hearing loss was not received by VA or constructively in its possession within one year of written notice to the Veteran of the February 1994 rating decision.  Therefore, that decision became final.  38 C.F.R. § 3.156(b).  

The additional documentation received since the February 1994 rating decision includes VA examination and clinical documentation, clinical documentation from Blanchfield Army Community Hospital, private clinical documentation, and written statements from the Veteran, the Veteran's spouse, and other individuals.  An August 2010 psychological evaluation from C. Premeau, Ph.D., conveys that the Veteran "reported problems with hearing such that he has lower acuity for high pitched sounds."  In a September 2010 written statement, the Veteran advanced that he had participated in combat.  The report of a January 2012 VA PTSD examination states that the Veteran was awarded the Bronze Star for his participation in combat in Iraq.  

The Veteran's Dr. Premeau's August 2010 psychological evaluation, the Veteran's September 2010 written statement, and the January 2012 VA PTSD examination report are of such significance that they raise a reasonable possibility of substantiating the Veteran's claim for service connection when considered with the previous evidence of record.  As new and material evidence has been received, the Veteran's claim of entitlement to service connection for hearing loss is reopened.  


III.  TDIU

The Veteran asserts that his PTSD and other service-connected disorders render him unable to continue with his employment as a preacher or to secure and follow any other form of substantially gainful employment.  

Total ratings for compensation purposes may be assigned where the combined schedular rating for the Veteran's service-connected disabilities is less than 100 percent when it is found that the service-connected disabilities are sufficient to render the Veteran unemployable without regard to either his advancing age or the presence of any nonservice-connected disorders.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  The existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the Veteran unemployable.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  

Service connection is currently in effect for PTSD with depression evaluated as 70 percent disabling, prostatitis evaluated as 40 percent disabling, migraine evaluated as 30 percent disabling, lumbar spine degenerative joint disease evaluated as 10 percent disabling, right knee degenerative arthritis with limitation of extension evaluated as 10 percent disabling, right knee degenerative arthritis with instability evaluated as noncompensable, left knee degenerative arthritis with limitation of extension evaluated as 10 percent disabling, left knee degenerative arthritis with instability evaluated as noncompensable, right ankle arthritis evaluated as 10 percent disabling, neck epidermoid cyst residuals evaluated as noncompensable, and GERD with Barrett's esophagus evaluated as noncompensable.  The Veteran has a combined 90 percent rating.  

An August 2010 treatment record from the Blanchfield Army Community Hospital conveys that "it is the opinion of this physician that the patient's current medical conditions inhibit any meaningful employment on any capacity."  

The January 2012 VA psychiatric examination reports state that the Veteran worked as a preacher until 2003.  The Veteran's service-connected PTSD with depression was found to be manifested by "difficulty in both establishing and maintaining effective work and social relationships" and "an inability to establish and to maintain effective relationships."  

A March 2012 vocation evaluation from S. Barnes, Rh.D., conveys that she had reviewed the clinical record.  Dr. Barnes noted that the Veteran had been employed as a minister following service separation; he had last worked in 2003; and the "impacted of his physical pain, emotional symptoms, and physical mobility/tolerance deficits required him to discontinue this work."  She concluded that "the Veteran is totally and permanently precluded from performing work at a substantially gainful level due to the severity of his service-connected physical and emotional impairments."

The Veteran asserts that his service-connected PTSD and other service-connected disabilities render him unable to continuing working as a preacher and to secure any other employment.  The Veteran currently has a combined 90 percent rating.  His service-connected psychiatric disability has been found on VA examination to be manifested by "difficulty in both establishing and maintaining effective work and social relationships" and "an inability to establish and to maintain effective relationships."  Dr. Barnes determined that "the Veteran is totally and permanently precluded from performing work at a substantially gainful level due to the severity of his service-connected physical and emotional impairments."  Given such findings and as the Veteran meets the schedular criteria set forth in 38 C.F.R. § 4.16, the Board concludes that a TDIU is now warranted.  



ORDER

The Veteran's application to reopen his claim of entitlement to service connection for Type II diabetes mellitus is granted.  

The Veteran's application to reopen his claim of entitlement to service connection for hypertension is granted.  

The Veteran's application to reopen his claim of entitlement to service connection for an eye disorder claimed as the result of an undiagnosed illness is granted.  

The Veteran's application to reopen his claim of entitlement to service connection for a sleep disorder claimed as the result of an undiagnosed illness is granted.  

The Veteran's application to reopen his claim of entitlement to service connection for hearing loss is granted.  

A TDIU is granted subject to the law and regulations governing the award of monetary benefits.  


REMAND

Reopened Claims 

In light of their reopening above, the Veteran's claims of entitlement to service connection for Type II diabetes mellitus, hypertension, an acquired eye disorder, a recurrent sleep disorder, and hearing loss are to be adjudicated on the merits following a de novo review of the entire record.  


Type II Diabetes Mellitus, Acquired Eye Disorder to Include Diabetic Retinopathy, Peripheral Neuropathy of the Upper and the Lower extremities, Microalbuminia, and Hyperlipidemia 

The Veteran asserts that service connection for Type II diabetes mellitus, an acquired eye disorder to include diabetic retinopathy, blepharitis, and dry eye syndrome, diabetic peripheral neuropathy, diabetic microalbuminia, and hyperlipidemia is warranted secondary to his in-service exposure to environmental toxins, chemicals, nerve agents, medications, shower and drinking water, wind, dust storms, and combat while in the Persian Gulf region.  

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service-connection in each case shall be recorded in full.  38 U.S.C.A. § 1154(b) (West 2014).  VA has established service connection for PTSD secondary to the Veteran's combat experiences in Southwest Asia.  

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  The Court has clarified that service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Service connection is currently in effect for PTSD with depression, prostatitis, migraine, lumbar spine degenerative joint disease, right knee degenerative arthritis with limitation of extension, right knee degenerative arthritis with instability, left knee degenerative arthritis with limitation of extension, left knee degenerative arthritis with instability, right ankle arthritis, neck epidermoid cyst residuals, and GERD with Barrett's esophagus.  

The August 2010 treatment record from Blanchfield Army Community Hospital states that the Veteran was initially diagnosed with Type II diabetes mellitus in 2002.  The treating physician related further that the Veteran "suffers with many chronic conditions including diabetes mellitus II, ... hyperlipidemia, ... diabetic retinopathy, ... diabetic microalbuminia as early as 2005 ... [and,]  peripheral neuropathy as early as 2007."  In a September 2010 written statement, the Veteran advanced that he incurred Type II diabetes mellitus "related to [the] Gulf War and chemical agents, medications, nerve agents, environmental chemicals, shower water, food, drinking water, winds, dust storms, [and] combat."  

The Veteran has not been afforded a VA examination which addresses the relationship, if any, between his Type II diabetes mellitus and both his period of active service in Southwest Asia and his multiple service-connected disorders.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The Board observes further that acquired eye disorders including retinopathy and cataracts, peripheral neuropathy, microalbuminia, and hyperlipidemia are known complications of Type II diabetes mellitus.  Given this fact, the Board finds that the issues of service connection for Type II diabetes mellitus and service connection for an acquired eye disorder to include diabetic retinopathy, blepharitis, and dry eye syndrome, diabetic peripheral neuropathy of the upper and the lower extremities, diabetic microalbuminia, and hyperlipidemia are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (noting that two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  

Clinical documentation dated after 2012 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Hypertension

The Veteran asserts that service connection for hypertension is warranted as he initially manifested the claimed disability during active service.  

The Veteran's service treatment records indicate that he was seen for elevated blood pressure.  A May 1993 individual sick slip states that he was seen in an emergency room for chest pain, dizziness and blood pressure.  The report of the Veteran's August 1993 physical examination for service separation conveys that the Veteran presented a history of "high or low blood pressure" and "elevated BP readings in the past."  On examination, the Veteran exhibited a blood pressure reading of 132/80.  The December 1996 written statement from M. W. indicates that the Veteran's blood pressure was 142/100.  Private clinical documentation received in July 2001 states that the Veteran exhibited blood pressure readings of 130/90 in November 1993, January 1995, and March 1995 and of 120/90 in October 1995.  A September 2000 VA treatment record states that the Veteran was being treated for hypertension.  

The Veteran has not been afforded a VA cardiovascular examination which addresses either whether the Veteran's elevated blood pressure readings during active service and within one year of service separation constituted the initial manifestations of his current hypertension and the relationship, if any, between his hypertension and his service-connected disabilities.  

Sleep Disorder to include OSA

The Veteran asserts that service connection for a recurrent sleep disorder to include OSA is warranted as he initially exhibited impaired sleep immediately upon his return home from Southwest Asia.  

The January 2012 VA psychiatric examination report relates that the Veteran presented a history of "difficulty falling or staying asleep."  On examination, the Veteran was found to exhibited chronic sleep impairment.  The April 2012 treatment record from Dr. Kadakia states that the Veteran complained of severe snoring and "never sleep[ing]."  An assessment of OSA was advanced.  The April 2012 written statement from the Veteran's wife states that the Veteran "has had sleep apnea since the beginning of our marriage."  

The Veteran has not been afforded a VA sleep examination which addresses the relationship, if any between his diagnosed OSA and his periods of active service and his PTSD with depression and other service-connected disabilities.  

Hearing Loss

The Veteran asserts that service connection for bilateral hearing loss is warranted as he experienced recurrent hearing loss disability since active service.  

Service connection for impaired hearing shall be established when the thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; or the thresholds for at least three of these frequencies are 26 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).  

The Veteran's service treatment records do not reflect that he exhibited hearing loss which met the criteria set forth in 38 C.F.R. § 3.385.  The August 2010 psychological evaluation from C. Premeau, Ph.D., conveys that the Veteran "reported problems with hearing such that he has lower acuity for high pitched sounds."  In his September 2010 written statement, the Veteran advanced that he had participated in combat.  The report of a January 2012 VA PTSD examination states that the Veteran was awarded the Bronze Star for his participation in combat in Iraq.  

The Veteran has not been afforded a VA audiological evaluation to determine whether he currently has hearing loss which meets the criteria set forth in 38 C.F.R. § 3.385 and, if so, its relationship to the Veteran's active service including his combat experiences in Southwest Asia. 

Facial Trauma Residuals, Right Frontal Bone Disorder, Nasal Disorder, 
and TMJ disorder, 

The Veteran asserts that service connection for recurrent facial trauma residuals, a right frontal bone disorder to include hyperostosis, exostosis, and meningioma, nasal fracture residuals, and a TMJ disorder is warranted as the claimed disorders were initially manifested during active service.  He advances that his service-connected migraine is a manifestation of a frontal bone tumor or exostosis. 

The Veteran's service treatment records state that he was seen for facial trauma on several occasions.  A February 1980 treatment record notes that the Veteran was struck in the face by a racquetball racquet and sustained a laceration below the right eye.  A February 1981 treatment record states that the Veteran was involved in a motor vehicle accident in which he believed that he had hit his head on the steering wheel.  An impression of "facial trauma [without loss of consciousness]" was advanced.  A June 1987 sinus X-ray study notes that an impression of "asymmetrical hyperostosis right frontal bone? related to meningioma" was advanced.  The report of the Veteran's August 1993 physical examination for service separation states that the Veteran reported a history of "head injury."  He clarified that he had hit his head and sustained a scalp laceration.  On examination, the Veteran's head, face, neck, and scalp were reported to be normal.  

The Veteran has not been afforded a VA examination to determine the relationship, if any, between the claimed facial and skull disabilities and his in-service facial and head trauma.  

Facial Skin Disorder

The Veteran contends that service connection for a facial skin disorder is warranted as he developed a "rare [and] very aggressive skin cancer of left cheek of face" and basal cell carcinomas on both eye lids secondary to his exposure to contaminated water and other toxins while serving in Southwest Asia and/or his military duties involving "the repair and removal" of asbestos floor tiles at Fort Campbell, Kentucky.  

An October 2007 VA treatment record notes that the Veteran has a history of the recent removal of a "melanoma skin cancer" from the left side of his face.  

The Veteran was afforded an October 2010 VA dermatological evaluation.  However, the examination findings were limited to the Veteran's service-connected neck epidermoid cyst residuals.  The examination does not address the Veteran's claimed facial skin disorder.  When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that further VA dermatological evaluation addressing the Veteran's facial skin disorders is necessary to adequately resolve the issues raised by the instant appeal.

Cervical Spine/Neck Disorder

The Veteran contends that service connection for a recurrent cervical spine/neck disorder is warranted as he experienced recurrent in-service neck pain between 1982 and 1993 and he subsequently developed a recurrent neck disorder secondary to his post-operative neck epidermoid cyst residuals.  

The report of a November 1993 VA examination for compensation purposes states that the Veteran was diagnosed with a "history of neck pain [, n]o pathology found on X-ray."   

The Veteran has not been afforded a VA spine examination which addresses the Veteran's claimed recurrent cervical spine/neck disorder and its relationship, if any, to his service-connected neck epidermoid cyst residuals.  

Right Pubic Bone Disorder

The Veteran asserts that service connection for a right pubic bone disorder is 

warranted as the claimed disorder was incurred in the same in-service trauma in which he sustained his service-connected right ankle disorder or, in the alternative, the claimed disorder was manifested secondary to his service-connected right ankle, right knee, and left knee disorders.  A May 1987 Army bone scan study revealed "increased activity" in the superior ramus of the right pubic bone which "may suggest stress induced abnormalities ... within the superior ramus of the right pubic bone may need further investigation if patient is symptomatic in this area."  

The Veteran has not been afforded a VA orthopedic examination to determine the nature and etiology of the claimed right pubic bone disorder and its relationship, if any, to the Veteran's in-service lower extremity trauma and/or his service-connected disabilities.  

Right Leg and Left Leg Disorders

The Veteran asserts that service connection is warranted for recurrent right leg and left leg disorders as he sustained the claimed disorders in the same in-service incident in which he sustained his right ankle fracture.  He stated that he injured his right leg and left leg when he jumped into a combat training pit in 1986.  The Veteran clarified that his right and left leg injuries are manifested by daily pain.  

The Veteran has not been afforded a VA orthopedic examination to determine the nature and etiology of the claimed right leg and left leg disorders and its relationship, if any, to the Veteran's in-service lower extremity trauma and/or his service-connected disabilities.  

Recurrent Foot Disorders

The Veteran contends that service connection for recurrent right foot and left foot disorder to include bone spurs, cold injury residuals, a skin disorder of the feet, a right first (big) toe disorder, and a left first (big) toe disorder.  He advances that he sustained cold injuries to the right and the left great toes in 1982 and subsequently developed a post-service recurrent fungal infection of the toes.  

The Veteran service treatment records reflect that he was seen for foot complaints.  A December 1982 treatment entry states that the Veteran complained of right and left great (first) toe numbness.  He stated that the toes had "been numb while in the field."  No diagnosis was advanced.  A May 1986 treatment record states that the Veteran complained of left inner foot pain.  No foot diagnosis was advanced.  An October 1986 treatment record states that the Veteran complained of a swollen right foot and ankle.  An assessment of "swelling ... [secondary] to trauma" was advanced.  The report of the Veteran's August 1993 physical examination for service separation states that the Veteran reported a history of "foot trouble.  He clarified that he had walked with a limp due to his feet.  On examination, the Veteran's feet were reported to be normal.  

Private clinical documentation dated in November 2007 states that the Veteran was diagnosed with osteoarthritis of the feet, bilateral plantar calcaneal spurs, bilateral sensate symptomatic heel pain syndrome with plantar calcaneal exostosis plantar fasciitis, and bilateral pes planal valgus.  

The August 2010 treatment record from Blanchfield Army Community Hospital states that the Veteran was diagnosed with bone spurs of his feet and plantar fasciitis in October 2007.  

The Veteran has not been afforded a VA examination which addresses the nature and etiology of the Veteran's right foot and left disabilities and their relationship, if any, to active service.  

Kidney Disorder

The Veteran contends that service connection for a recurrent kidney disorder to include kidney stones and infections is warranted as he developed a recurrent kidney disorder as the result of his in-service exposure to "chemical warfare U.S. nerve agent pills, battlefield chemicals, oil smoke, [and] dust storms" and/or secondary to his service-connected prostatitis.  In an October 2010 written statement, the Veteran indicated that he had kidney stones twice "while on active duty" and again in 2006.  
A January 2006 abdominal computerized tomography study from D. Hong, M.D., revealed findings consistent with a "likely 5-mm calculus at the right ureteropelvic junction causing moderate right hydronephrosis."  A January 2006 lumbar spine X-ray study from S. Percelay, M.D., states that the study revealed a possible obstructing proximal ureteral calculus.  An impression of a "hydronephrotic right kidney apparently related to obstruction" was advanced.  

Clinical documentation from Blanchfield Army Community Hospital dated in August 2010 conveys that the Veteran was diagnosed with nephrolithiasis and hydronephrosis of the right kidney and ureteral stones.   

The report of an October 2010 VA urological examination states that the Veteran had a history of urinary tract stones.  

The Veteran has not been afforded a VA renal examination to determine the nature and etiology of his recurrent kidney disorders and their relationship, if any, to active service and his service-connected prostatitis.  


Recurrent Liver Disorder

The Veteran contends that service connection for a recurrent liver disorder to include a fatty liver is warranted as the result of his in-service exposure to "chemical warfare U.S. nerve agent pills, battlefield chemicals, oil smoke, [and] dust storms."  

The January 2006 abdominal computerized tomography study from Dr. Hong revealed findings consistent with "diffuse mild fatty infiltrates of the liver."  

The Veteran has not been afforded a VA examination which addresses the nature and etiology of his claimed recurrent liver disorder and its relationship, if any, to his period of active service in Southwest Asia.  


Adrenal Gland Disorder,

The Veteran contends that service connection for an adrenal gland disorder is warranted as he developed adrenal gland tumors secondary to the in-service prescription of "chemical warfare protective pills" to him.  

The January 2006 abdominal computerized tomography study from Dr. Hong revealed findings consistent with a "small focal prominence of the medial limb of the left adrenal gland suggesting a small mass probable adenoma."  Clinical documentation from Vanderbilt University Medical Center dated in November 2006 states that the Veteran was diagnosed with a left adrenal mass and an aldosteronoma and underwent a left adrenalectomy in September 2006.  

The Veteran has not been afforded a VA examination which addresses the nature and etiology of his post-operative adrenal gland disorder rand its relationship, if any, to his period of active service in Southwest Asia.  

Erectile Dysfunction

The Veteran asserts that service connection for erectile dysfunction is warranted secondary to his service-connected prostatitis.  

The report of the October 2010 VA urological examination states that the Veteran exhibited erectile dysfunction.  The examiner commented that the "most likely etiology" of the Veteran's erectile dysfunction was diabetic neuropathy.  The examiner did not address the relationship between the Veteran's erectile dysfunction and his service-connected prostatitis, if any.  The report of a January 2012 VA genitourinary examination does not address the Veteran's erectile dysfunction.  Given the cited deficiencies of the VA genitourinary examination reports of record, the Board finds that further VA evaluation is necessary to resolve the issues raised by the present appeal.  

Additionally, the Board finds that the issue of service connection for erectile dysfunction is inextricably intertwined with the issues of service connection for both Type II diabetes mellitus and hypertension.  

Dental disorder 

The Veteran asserts that service connection for a recurrent dental disorder to include dental trauma and chronic gum disease is warranted secondary to his service-connected GERD with Barrett's esophagus.  

In an October 2010 written statement, the Veteran related that the gastrointestinal clinic at the Nashville, Tennessee VA Medical Center (VAMC) had referred him to the VAMC's dental clinic "due to GI connections with reflux issues."  

Service connection has been established for GERD with Barrett's esophagus during the pendency of the instant appeal.  The Veteran has not been afforded a dental examination which addresses the relationship, if any, between the Veteran's current dental and gum disorders and his service-connected gastrointestinal disorder.   

Service connection for Dental Trauma Residuals and Chronic Gum Disease for Dental Treatment Purposes Only

The Veteran has submitted a timely NOD with the denial of service connection for dental trauma residuals and chronic gum disease for dental treatment purposes only.  The Court has directed that where a veteran has submitted a timely NOD with an adverse decision and the RO has not subsequently issued a statement of the case (SOC) addressing the issue, the Board should remand the issue to the AOJ for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

PTSD with Depression

The Veteran asserts that his service-connected PTSD with depression warrants assignment of an initial evaluation in excess of 70 percent as it is productive of significant social and occupational impairment which renders him unable to continue to work as a preacher.  

The Veteran was last afforded a VA psychiatric examination in January 2012.  Given that fact and as the Veteran advances that his service-connected psychiatric disorder has increased in severity and now renders him unemployable, the Board finds that a current VA psychiatric examination is necessary to adequately determine the current nature and severity of the Veteran's PTSD with depression.  

Prostatitis

The Veteran asserts that his service-connected prostatitis warrants assignment of an evaluation in excess of 40 percent as it is productive of significant impairment which renders him unable to continue to work as a preacher.  

The Veteran was last afforded a VA examination which addressed his prostatitis in October 2010.  Therefore, the Board finds that a current VA urological examination is necessary to adequately determine the current nature and severity of the Veteran's prostatitis.  

Migraine

The Veteran asserts that his service-connected migraine warrants assignment of an evaluation in excess of 30 percent as it is productive of significant impairment which renders him unable to continue to work as a preacher.  

The Veteran was last afforded a VA examination which addressed his migraine in October 2010.  Therefore, the Board finds that a current VA neurological examination is necessary to adequately determine the current nature and severity of the Veteran's prostatitis.  


Lumbar Spine Arthritis

The Veteran asserts that his service-connected lumbar spine arthritis warrants assignment of an evaluation in excess of 10 percent as it is productive of significant impairment which renders him unable to continue to work as a preacher.  

The Veteran was last afforded a VA examination which addressed his lumbar spine in January 2012.  In a November 2014 addendum to the January 2012 VA lumbar spine examination report, the examiner clarified that, "[b]ased on the clinical presentation the examination findings, and the Veteran's reports, I cannot, without speculation, opine as to what additional loss of range of motion in degrees that this condition would cause during repeated use over time or flare ups."  

In reviewing a similar factual scenario wherein VA examiners conveyed that they could not advance an opinion without resort to "mere speculation," the Court has directed that "the phrase 'without resort to speculation' should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner."  Jones v. Shinseki, 23 Vet. App. 382, 393-94 (2010).  The opinion expressed in the January 2012 VA examination report and the November 2014 addendum thereto clearly reflect the examiner's own limitations.  Given this fact and the elapse of over four years since the last examination, the Board finds that further VA spine examination is necessary in order to adequately resolve the issues raised by the instant appeal. 

The certified issue of the evaluation of the Veteran's lumbar spine arthritis is inextricably intertwined with the issues of service connection for a lumbar spine disorder to include degenerative disc disease and sciatica and a coccygeal disorder to include fracture residuals and a broken "tailbone referred above to the AOJ for adjudication.  


Right Knee Degenerative Changes, Left Knee Degenerative Changes, 
and Right Ankle Arthritis

The Veteran asserts that his service-connected right knee, left knee, and right ankle disorders warrants assignment of evaluations in excess of 10 percent as they are productive of significant impairment which renders him unable to continue to work as a preacher.  

The Veteran was last afforded a VA examination which addressed his right knee, left knee, and right ankle in January 2012.  In a November 2014 addendum to the January 2012 VA joint examination report, the examiner clarified that, "[b]ased on the clinical presentation the examination findings, and the Veteran's reports, I cannot, without speculation, opine as to what additional loss of range of motion in degrees that this condition would cause during repeated use over time or flare ups."  Given the speculative opinion and the elapse of over four years since the last examination, the Board finds that further VA joint examination is necessary in order to adequately resolve the issues raised by the instant appeal. 

Neck Epidermoid Cyst Residuals.

The Veteran asserts that his service-connected neck epidermoid cyst residuals warrants assignment of a compensable evaluation as they are productive of significant impairment including neck pain which renders him unable to continue to work as a preacher.  

The Veteran was last afforded a VA skin examination which addressed his neck epidermoid cyst residuals in October 2010.  The examination report notes that photographs were not taken.  The provisions of 38 C.F.R. § 4.118 direct that unretouched color photographs should be considered when evaluating skin disabilities of the neck, the head, and the face.  Given the cited deficiency and the elapse of some six years since the last examination, the Board finds that further VA dermatological evaluation is necessary to adequately resolve the issues raised by the instant appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his Type II diabetes mellitus, hypertension, acquired eye disorders, recurrent sleep disorder, hearing loss, right frontal bone disorder, nasal disorder, TMJ disorder, facial trauma residuals, skin disorder of the face, cervical spine/neck disorder, right pubic bone disorder, right leg disorder, left leg disorder, right foot disabilities, left foot disabilities, peripheral neuropathy of the upper and the lower extremities, microalbuminia, hyperlipidemia, kidney disorder, liver disorder, adrenal gland disorder, erectile dysfunction and dental disorder and his service-connected PTSD with depression, prostatitis, migraine, lumbar spine arthritis, right knee degenerative changes, left knee degenerative changes, right ankle arthritis, and neck epidermoid cyst residuals since 2012, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after 2012.  

3.  Schedule the Veteran for a VA diabetes mellitus examination conducted in order to determine the nature and etiology of his Type II diabetes mellitus and its relationship, if any, to his period of active service including combat in Southwest Asia and his service-connected disorders.  

The examiner should advance an opinion as to the following questions:

a.  Is it as likely as not (i.e., probability of 50 percent or more) that the Veteran's Type II diabetes mellitus had its onset during active service; is related to his service in Southwest Asia including his combat experiences; otherwise originated during active service; or is related to and/or increased in severity beyond its natural progression due to the Veteran's service-connected disabilities?  

b.  If so, does the Veteran have recurrent diabetic peripheral neuropathy?  

c.  Is the Veteran's claimed recurrent microalbuminia etiologically related to his Type II diabetes mellitus?  

d.  Is the Veteran's claimed recurrent hyperlipidemia etiologically related to his Type II diabetes mellitus?  

Service connection is currently in effect for PTSD with depression, prostatitis, migraine, lumbar spine arthritis, right knee degenerative arthritis with limitation of extension, right knee degenerative arthritis with instability, left knee degenerative arthritis with limitation of extension, left knee degenerative arthritis with instability, right ankle arthritis, neck epidermoid cyst residuals, and GERD with Barrett's esophagus.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  Schedule the Veteran for a VA eye examination in order to determine the nature and etiology of his acquired eye disorders and their relationship, if any, to active service and the Veteran's service-connected disorders.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified acquired eye disorder had its onset during active service; is related to the Veteran's service in Southwest Asia including his combat experiences; otherwise originated during active service; and/or is related to and/or increased in severity beyond its natural progression due to the Veteran's service-connected disabilities.  

Service connection is currently in effect for PTSD with depression, prostatitis, migraine, lumbar spine arthritis, right knee degenerative arthritis with limitation of extension, right knee degenerative arthritis with instability, left knee degenerative arthritis with limitation of extension, left knee degenerative arthritis with instability, right ankle arthritis, neck epidermoid cyst residuals, and GERD with Barrett's esophagus. 

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

5.  Schedule the Veteran for a VA cardiovascular examination in order to determine the nature and etiology of his hypertension and its relationship, if any, to active service and the Veteran's service-connected disorders.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that the Veteran's hypertension had its onset during active service; is related to his service in Southwest Asia including his combat experiences; otherwise originated during active service; and/or is related to and/or increased in severity beyond its natural progression due to the Veteran's service-connected disabilities.  

Service connection is currently in effect for PTSD with depression, prostatitis, migraine, lumbar spine arthritis, right knee degenerative arthritis with limitation of extension, right knee degenerative arthritis with instability, left knee degenerative arthritis with limitation of extension, left knee degenerative arthritis with instability, right ankle arthritis, neck epidermoid cyst residuals, and GERD with Barrett's esophagus. 

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

6.  Schedule the Veteran for a VA sleep examination conducted in order to determine the nature and etiology of his recurrent sleep disorder and its relationship, if any, to active service and the Veteran's service-connected disorders.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified sleep disorder had its onset during active service; is related to the Veteran's service in Southwest Asia; otherwise originated during active service; and/or is related to and/or increased in severity beyond its natural progression due to the Veteran's PTSD with depression and other service-connected disabilities.  

Service connection is currently in effect for PTSD with depression, prostatitis, migraine, lumbar spine arthritis, right knee degenerative arthritis with limitation of extension, right knee degenerative arthritis with instability, left knee degenerative arthritis with limitation of extension, left knee degenerative arthritis with instability, right ankle arthritis, neck epidermoid cyst residuals, and GERD with Barrett's esophagus. 

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

7.  Schedule the Veteran for a VA audiological examination conducted in order to determine the nature and etiology of his claimed recurrent hearing loss and its relationship, if any, to active service.  If the Veteran does not have a recurrent hearing loss disability, the examiner should specifically state that fact.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified hearing loss had its onset during active service; is related to the Veteran's service in Southwest Asia including his combat experiences; or otherwise originated during active service.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

8.  Schedule the Veteran for a VA examination conducted by the appropriate physician in order to determine the nature and etiology of his claimed recurrent facial trauma residuals, right frontal bone disorder to include hyperostosis, exostosis, and meningioma, and nasal fracture residuals and the disabilities' relationship, if any, to active service.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified facial trauma residuals, right frontal bone disorder, and nasal fracture residuals had their onset during active service; are related to the Veteran's documented in-service facial and head trauma; or otherwise originated during active service.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

9.  Schedule the Veteran for a VA examination conducted by the appropriate physician in order to determine the nature and etiology of his claimed recurrent TMJ disorder and its relationship, if any, to active service.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified TMJ disorder had its onset during active service; is related to the Veteran's documented in-service facial and head trauma; or otherwise originated during active service.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

10.  Schedule the Veteran for a VA dermatological examination conducted in order to determine the nature and etiology of his claimed recurrent skin disorders of the face and the feet and the disabilities' relationship, if any, to active service and the current nature and severity of the Veteran's service-connected neck epidermoid cyst residuals.  Color photographs of the areas affected by the Veteran's neck epidermoid cyst residuals should be taken.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified skin disorder of the face and/or the feet had its onset during active service; is related to the Veteran's service in Southwest Asia; or otherwise originated during active service.  

The examiner should further express an opinion as to the impact of the Veteran's neck epidermoid cyst residuals upon his vocational pursuits.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

11.  Schedule the Veteran for a VA spine examination conducted in order to determine the nature and etiology of his claimed recurrent cervical spine/neck disorder and its relationship, if any, to his  neck epidermoid cyst residuals and other service-connected disabilities and the current nature and severity of the Veteran's service-connected lumbar spine arthritis.  
The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified cervical spine/neck disorder had its onset during active service; otherwise originated during active service; and/or is related to and/or increased in severity beyond its natural progression due to the Veteran's neck epidermoid cyst residuals and his other service-connected disabilities.  

The examiner should further express an opinion as to the impact of the Veteran's lumbar spine arthritis upon his vocational pursuits.  

Service connection is currently in effect for PTSD with depression, prostatitis, migraine, lumbar spine arthritis, right knee degenerative arthritis with limitation of extension, right knee degenerative arthritis with instability, left knee degenerative arthritis with limitation of extension, left knee degenerative arthritis with instability, right ankle arthritis, neck epidermoid cyst residuals, and GERD with Barrett's esophagus. 

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

12.  Schedule the Veteran for a VA orthopedic examination conducted in order to determine the nature and etiology of his claimed recurrent right pubic bone, right leg, and left leg, disorders and their relationship, if any, to his service-connected right knee, left knee, and right ankle disabilities.  
The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified recurrent  right pubic bone, right leg, and leg disorder had its onset during active service; is related to his documented in-service lower extremity trauma; otherwise originated during active service; and/or is related to and/or increased in severity beyond its natural progression due to the Veteran's right knee degenerative changes, left knee degenerative changes, right ankle arthritis and his other service-connected disabilities.  

Service connection is currently in effect for PTSD with depression, prostatitis, migraine, lumbar spine arthritis, right knee degenerative arthritis with limitation of extension, right knee degenerative arthritis with instability, left knee degenerative arthritis with limitation of extension, left knee degenerative arthritis with instability, right ankle arthritis, neck epidermoid cyst residuals, and GERD with Barrett's esophagus. 

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

13.  Schedule the Veteran for a VA foot examination conducted in order to determine the nature and etiology of his recurrent right foot and left foot disorders and the disabilities' relationship, if any, to active service.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified foot disorder had its onset during active service; is related to the Veteran's documented in-service foot complaints; or otherwise originated during active service.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

14.  Schedule the Veteran for a VA renal examination conducted in order to determine the nature and etiology of his recurrent kidney disorders and the disabilities' relationship, if any, to active service and the Veteran's prostatitis and other service-connected disorders.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified kidney disorder had its onset during active service; is related to the Veteran's service in Southwest Asia; otherwise originated during active service; and/or is related to and/or increased in severity beyond its natural progression due to the Veteran's prostatitis and other service-connected disabilities.  

Service connection is currently in effect for PTSD with depression, prostatitis, migraine, lumbar spine arthritis, right knee degenerative arthritis with limitation of extension, right knee degenerative arthritis with instability, left knee degenerative arthritis with limitation of extension, left knee degenerative arthritis with instability, right ankle arthritis, neck epidermoid cyst residuals, and GERD with Barrett's esophagus. 

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

15.  Schedule the Veteran for a VA examination conducted by the appropriate physician in order to determine the nature and etiology of his claimed recurrent liver disorder and its relationship, if any, to active service.  If no recurrent liver disorder is diagnosed, the examiner should expressly state that fact.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified recurrent liver disorder  had its onset during active service; is related to the Veteran's service in Southwest Asia; or otherwise originated during active service.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

16.  Schedule the Veteran for a VA examination conducted by the appropriate physician in order to determine the nature and etiology of his post-operative adrenal gland disorder and its relationship, if any, to active service. 

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified recurrent adrenal gland disorder  had its onset during active service; is related to the Veteran's service in Southwest Asia; or otherwise originated during active service.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

17.  Schedule the Veteran for a VA urological examination conducted in order to determine the nature and etiology of his erectile dysfunction and its relationship, if any, to his prostatitis and other service-connected disorders and the current nature and severity of the Veteran's service-connected prostatitis.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that the Veteran's erectile dysfunction had its onset during active service; otherwise originated during active service; and/or is related to and/or increased in severity beyond its natural progression due to the Veteran's prostatitis and other service-connected disabilities.  

The examiner should further express an opinion as to the impact of the Veteran's prostatitis upon his vocational pursuits.  

Service connection is currently in effect for PTSD with depression, prostatitis, migraine, lumbar spine arthritis, right knee degenerative arthritis with limitation of extension, right knee degenerative arthritis with instability, left knee degenerative arthritis with limitation of extension, left knee degenerative arthritis with instability, right ankle arthritis, neck epidermoid cyst residuals, and GERD with Barrett's esophagus. 

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

18.  Schedule the Veteran for a VA dental examination conducted in order to determine the nature and etiology of his claimed dental disorder and chronic gum disease and their relationship, if any, to his service-connected GERD with Barrett's esophagus and other service-connected disabilities.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identify recurrent dental disorder and gum  is related to and/or increased in severity beyond its natural progression due to the Veteran's GERD with Barrett's esophagus and other service-connected disabilities.  

Service connection is currently in effect for PTSD with depression, prostatitis, migraine, lumbar spine arthritis, right knee degenerative arthritis with limitation of extension, right knee degenerative arthritis with instability, left knee degenerative arthritis with limitation of extension, left knee degenerative arthritis with instability, right ankle arthritis, neck epidermoid cyst residuals, and GERD with Barrett's esophagus. 

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

19.  Schedule the Veteran for a VA psychiatric examination to assist in determining the current nature and severity of the Veteran's PTSD with depression.  The examiner should express an opinion as to the impact of the Veteran's PTSD with depression upon his vocational pursuits.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

20.  Schedule the Veteran for a VA neurological examination to assist in determining the current nature and severity of the Veteran's migraine.  The examiner should express an opinion as to the impact of the Veteran's migraine upon his vocational pursuits.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

21.  Schedule the Veteran for a VA joint examination to assist in determining the current nature and severity of the Veteran's service-connected right knee degenerative changes, left knee degenerative changes, and right ankle arthritis.  The examiner should express an opinion as to the impact of the Veteran's right knee, left knee, and right ankle disabilities upon his vocational pursuits.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

22.  Adjudicate the referred issues including the intertwined issues of service connection for a lumbar spine disorder to include degenerative disc disease and sciatica and a coccygeal disorder to include fracture residuals and a broken "tailbone."  The Veteran and his attorney should be informed in writing of the resulting decision and associated appellate rights.  The issues are not on appeal unless there is both a NOD and a substantive appeal as to each issue referred above to the AOJ for adjudication.  

23.  Issue a SOC to the Veteran which addresses the issue of service connection for dental trauma residuals and chronic gum disease for dental treatment purposes only.  The Veteran should be given the appropriate opportunity to respond to the SOC.  

24.  Then adjudicate the reopened issues of service connection for Type II diabetes mellitus, hypertension, an acquired eye disorder to include diabetic retinopathy, blepharitis, and dry eye syndrome, a recurrent sleep disorder to include OSA, and hearing loss and readjudicated the remaining issues on appeal.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


